Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 1 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 2 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 3 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 4 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 5 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 6 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 7 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 8 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 9 of 45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 10 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 11 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 12 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 13 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 14 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 15 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 16 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 17 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 18 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 19 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 20 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 21 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 22 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 23 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 24 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 25 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 26 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 27 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 28 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 29 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 30 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 31 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 32 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 33 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 34 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 35 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 36 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 37 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 38 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 39 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 40 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 41 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 42 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 43 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 44 of
                                      45
Case 19-02160-5-DMW   Doc 13 Filed 06/06/19 Entered 06/06/19 11:06:18   Page 45 of
                                      45
